DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 9/29/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments filed 9/29/2021 regarding claims 1 and 12 has been fully considered. The highlighted arguments are listed below and will be addressed accordingly.  Applicant has canceled claims 5 and 16.  

	
	


“In response, para. 0071 of Kwon recites "The temporal activity TA is a mean value of temporal difference values between pixels adjacent to a current block. The temporal activity TA is obtained according to Equation 1: TA = E [ (x - x*) 2]", where "x is a value of each adjacent pixel of the current block, x* is a value of each adjacent pixel of a block in a reference frame that is a replacement of the current block, and E[.] is a function used to obtain the mean value".
From the Equation 1 of Kwon above, it is known Kwon teaches calculating a mean value between "a value of an adjacent pixel of the current block" and "a value of each adjacent pixel of a reference block". That is, Kwon merely teaches calculating the mean value according to the "current block" and the "reference block", without teaching or disclosing "sampling at least one feature point within the current block or the reference block". Therefore, Kwon fails to teach or disclose the features "sampling the at least one feature point within the at least one sub-block of the sub-blocks" as recited in amended claim 1. Fm1her, since Kwon fails to teach or disclose "sampling at least one feature point", Kwon also fails to teach or disclose the features "calculating an average displacement of the at least one feature point within the current block or the reference block", and "selecting a neighb01ing sub-block in the average displacement to replace a current sub-block, and re-sampling the at least one feature point within the neighboring sub-block for tracking" as recited in amended claim 1”.


	Examiner respectfully disagrees, and indicates that the cited Prior Art reasonably address limitations of the claimed invention. Applicant is reminded that Examiner will interpret each claim in the broadest reasonable sense, as such, the claims and only the claims form the metes and bounds of the invention.
The applicant has failed to produce evidence in the prior art that precludes the combination of Dharur and Kwon from carrying out the steps in claims 1 and 12. Kwon does suggest the noted features by teaching calculating the average value of temporal difference in pixels that is the motion vector (see para. 0042, 0071), and replacing a block using the average motion vector of neighboring blocks (see para. 0071).
The examiner notes that the claims use the term “average” based on one point.  The average should be calculated by dividing the sum of a plurality values by the number of values in the data set.  Also, the claims do not specifically state what blocks are used in the average calculation.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 12-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dharur et al. (US 2020/0193609) in view of Kwon et al. (US 2009/0003461).

Regarding claim 1, Dharur teaches a method for object recognition, applicable to an electronic apparatus that comprises a processor, wherein the method comprises: 
receiving a video comprising a plurality of frames, and separating the frames into a plurality of frame groups (see para. 0007, where Dharur discusses motion vectors can be computed between a previous frame and a current frame);
executing object recognition on a specific frame in each of the frame groups to recognize at least one object in the specific frame (see para. 0008, where Dharur discusses object detection in frames); 
 (see figure 5A-5D, para. 0008, 0072, 0078-0079, where Dharur discusses tracking object by calculating the optical flow variation in block regions between images).
Dharur does not expressly teach dividing a bounded area of each of the at least one object into a plurality of sub-blocks, and sampling at least one feature point within at least one sub-block of the sub-blocks, wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks comprises: calculating an average displacement of the at least one feature point within the sub-block; and selecting a neighboring sub-block in the average displacement to replace a current sub-block, and re-sampling the at least one feature point within the neighboring sub-block for tracking.
However, Kwon teaches dividing a bounded area of each of the at least one object into a plurality of sub-blocks, and sampling at least one feature point within at least one sub-block of the sub-blocks, wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks comprises: calculating an average displacement of the at least one feature point within the sub-block (see para. 0042, 0071, where Kwon discusses calculating the average value of temporal difference in pixels that is the motion vector); and
selecting a neighboring sub-block in the average displacement to replace a current sub-block, and re-sampling the at least one feature point within the neighboring sub-block for tracking (see para. 0071, where Kwon discusses replacing a block using the average motion vector of neighboring blocks).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur with Kwon to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object tracking.  


Regarding claim 2, Dharur teaches wherein executing object recognition on the specific frame in each of the frame groups to recognize the at least one object in the specific frame comprises: executing object recognition on a first frame in each of the frame groups to recognize the at least one object in the first frame (see figure 5A-5D, para. 0008, 0078-0079, where Dharur discusses detecting and tracking object by calculating the optical flow variation in block regions between images).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur with Kwon to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 3, Dharur teaches wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks comprises: sampling the at least one feature point within a central sub-block located at a center of the sub-blocks (see figure 13A-13C, para. 0165, where Dharur discusses extracting vectors in the center of object block regions).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur with Kwon to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 4, Dharur wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks and the tracking the at least one object in the frames in the frame group according to the variation of the at least one feature point in the frames in the frame group comprise: sampling a plurality of optical flow tracking points randomly in the at least one sub-block of the sub-blocks as the at least one feature point (see para. 0072, 0076, 0084, where Dharur discusses calculating optical flow vectors); and using a sparse optical flow method to track a variation of the optical flow tracking points in the frames in the frame group, to track the at least one object in the frames in the frame group (see para. 0072, 0076, 0084, 0123, where Dharur discusses calculating the sparse, Lucas-Kanade optical flow values between adjacent frames to generate optical flow vectors for pixels in frames, included in an optical flow map).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur with Kwon to derive at the 

Regarding claim 6, Kwon teaches wherein tracking the at least one object in the frames in the frame group according to the variation of the at least one feature point in the frames in the frame group comprises: (see para. 0071, where Kwon discusses calculating the average value of temporal difference in pixels that is the motion vector); and changing a position of the bounded area of the object according to the calculated average displacement (see figure 5, para. 0071, where Kwon discusses replacing a block using the average motion vector of neighboring blocks).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur with Kwon to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Claim 12 is rejected as applied to claim 1 as pertaining to a corresponding apparatus.
Claim 13 is rejected as applied to claim 2 as pertaining to a corresponding apparatus.
Claim 14 is rejected as applied to claim 3 as pertaining to a corresponding apparatus.
Claim 15 is rejected as applied to claim 4 as pertaining to a corresponding apparatus.
Claim 17 is rejected as applied to claim 6 as pertaining to a corresponding apparatus.


s 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dharur et al. (US 2020/0193609) in view of Kwon et al. (US 2009/0003461) in view of Choi et al. (US 2019/0080196).

Regarding claim 7, Dharur and Kwon do not expressly teach wherein tracking the at least one object in the frames in the frame group according to the variation of the at least one feature point in the frames in the frame group comprises: calculating a change of interval between the at least one feature point; and changing a size of the bounded area of the at least one object according to a difference in the calculated change of interval.
However, Choi teaches wherein tracking the at least one object in the frames in the frame group according to the variation of the at least one feature point in the frames in the frame group comprises: calculating a change of interval between the at least one feature point; and changing a size of the bounded area of the at least one object according to a difference in the calculated change of interval (see figure 10, figure 11, para. 0087-0088, where Choi discusses area expansion based on the motion detected between frames).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur and Kwon with Choi to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object tracking.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Dharur and Kwon in this manner in order to improve object tracking by changing the bounding region using the average value of the image regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle 

Claim 18 is rejected as applied to claim 7 as pertaining to a corresponding apparatus.

s 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dharur et al. (US 2020/0193609) in view of Kwon et al. (US 2009/0003461) in view of Zhou et al. (US 2019/0130189).

Regarding claim 8, Dharur and Kwon do not expressly teach wherein the at least one object comprises a first object and a second object, and the tracking the at least one object in the frames in the frame group according to the variation of the at least one feature point in the frames in the frame group comprises: determining whether a bounded area of the first object overlaps a bounded area of the second object; and when the bounded area of the first object overlaps the bounded area of the second object, using the at least one feature point sampled in the first object and excluding the at least one feature point sampled in the second object to track the first object.
	However, Zhou teaches wherein the at least one object comprises a first object and a second object, and the tracking the at least one object in the frames in the frame group according to the variation of the at least one feature point in the frames in the frame group comprises: determining whether a bounded area of the first object overlaps a bounded area of the second object (see figure 5B, figure 5D, para. 0144, where Zhou discusses overlapping bounding boxes); and 
when the bounded area of the first object overlaps the bounded area of the second object, using the at least one feature point sampled in the first object and excluding the at least one feature point sampled in the second object to track the first object (see figure 5B, figure 5D, para. 0144, where Zhou discusses overlapping bounding boxes and indicating a candidate boxes for removal).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur and Kwon with Zhou to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object tracking.  


Claim 19 is rejected as applied to claim 8 as pertaining to a corresponding apparatus.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Dharur et al. (US 2020/0193609) in view of Kwon et al. (US 2009/0003461) in view of Nathan et al. (US 2012/0106782).

Regarding claim 9, Dharur and Kwon do not expressly teach wherein the bounded area of each of the at least one object is a smallest rectangle that can cover the at least one object.  However, Nathan teaches wherein the bounded area of each of the at least one object is a smallest rectangle that can cover the at least one object (see para. 0069, where Nathan discusses the bounding box is smallest box that an object fits into).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur and Kwon with Nathan to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object tracking.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Dharur and Kwon in this manner in order to improve object tracking by using a properly sized bounding region that does not cover unrelated background regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dharur and Kwon, while the teaching of Nathan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adjusting the bounding region into the smallest sized boundary box that covers objects to properly extract and track objects.  The Dharur, Kwon, and Nathan systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the .


s 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dharur et al. (US 2020/0193609) in view of Kwon et al. (US 2009/0003461) in view of Chen et al. (US 2019/0122372).

Regarding claim 10, Dharur and Kwon do not expressly teach wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks comprises: among the sub-blocks, selecting the at least one sub-block with a largest area covering the at least one object to sample the at least one feature point.  However, Chen teaches wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks comprises: among the sub-blocks, selecting the at least one sub-block with a largest area covering the at least one object to sample the at least one feature point (see claim 7, where Chen discusses a block having the largest area covered by the current object tracker is taken as the block where the current object tracker is located).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur and Kwon with Chen to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object tracking.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Dharur and Kwon in this manner in order to improve object tracking by using a properly sized bounding region that does not cover unrelated background regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dharur and Kwon, while the teaching of Chen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adjusting the bounding region into the correctly sized boundary box that covers an 

Regarding claim 11, Dharur and Kwon do not expressly teach wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks comprises: determining, according to characteristics of the at least one object, a sub-block in which the at least one feature point is sampled.
However, Chen teaches wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks comprises: determining, according to characteristics of the at least one object, a sub-block in which the at least one feature point is sampled (see claim 7, where Chen discusses a block having the largest area covered by the current object tracker is taken as the block where the current object tracker is located).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur and Kwon with Chen to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform object tracking.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Dharur and Kwon in this manner in order to improve object tracking by extracting features of image points to compare and track features across a series of images.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dharur and Kwon, while the teaching of Chen continues to perform .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663